Citation Nr: 0842471	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to death pension.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to June 
1943.  The veteran died in March 1980 and the appellant is 
the veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

The appellant failed to report to a requested hearing before 
a Veterans Law Judge in November 2008.  Accordingly, the 
appellant's claim will be decided on the evidence currently 
of record.  See 38 U.S.C.A. § 20.704(d) (2008).

The Board notes that the appellant's sister was also denied 
the same claimed benefits by the July 2005 decision of the 
RO.  However, the sister did not submit a substantive appeal 
with respect to an April 2006 statement of the case and the 
appellant's sister does not currently have a claim in 
appellate status before the Board.


FINDINGS OF FACT

1.  The appellant was born in June 1971 and was over 23 years 
old at the time of the claim for VA death benefits.

2.  The appellant was not permanently incapable of self-
support before the age of 18.




CONCLUSION OF LAW

The criteria for eligibility for VA death benefits, to 
include death pension benefits, and accrued benefits, have 
not been met.  38 U.S.C.A. §§ 101, 1310, 1313, 1542, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.57, 3.356, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is dispositive.

The appellant claims entitlement to death pension benefits 
and accrued benefits based on her status as a surviving child 
of the veteran and the veteran's spouse.  The veteran died in 
March 1980 and the veteran's wife (mother of the appellant), 
died in March 1982.  The appellant claims that her mother 
applied for VA benefits but did not complete the application 
process because she was mentally incompetent and illiterate.  
The appellant states that she was a minor at the time that 
her mother died and she could therefore not file a claim or 
follow up on the claim that her mother had filed.  

The Board notes that there is no record that the veteran's 
spouse ever submitted a claim for VA benefits.

Where a veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation (DIC) to the veteran's surviving 
spouse, children, and parents.  38 U.S.C.A. § 1310 (a).  A 
surviving child is entitled to DIC where there is no 
surviving spouse.  38 U.S.C.A. § 1313 (b).

VA shall pay death pension benefits to each child (1) who is 
the child of a deceased veteran of a period of war who meets 
certain service requirements, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse.  38 U.S.C.A. § 1542.

VA shall pay certain individuals, including surviving 
children, monetary benefits called accrued benefits, that 
were due and unpaid to which the veteran was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

The appellant's January 2005 claim shows that the appellant 
was born in June 1971. The appellant was therefore 33 years 
old at the time of the claim.  There record also does not 
show that the appellant became permanently incapable of self 
support prior to the age of 18.  The appellant stated on her 
January 2005 claim that she was not seriously disabled.  
Accordingly, the appellant is not considered a child for 
purposes of eligibility for VA death benefits.  

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death benefits.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).  The 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


